Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 1 of 12 Page ID #:1


   1 POLSINELLI LLP
     TODD M. MALYNN (SBN 181595 )
   2 tmalynn@polsinelli.com
     2049 Century Park East, Suite 2900
   3 Los Angeles, CA 90067
     Telephone: (310) 556-1801
   4 Facsimile: (310) 556-1802

   5 POLSINELLI PC
     JOHN POSTHUMUS (Pro Hac Vice to come)
   6 jposthumus@polsinelli.com
     1401 Lawrence Street, Suite 2300
   7 Denver, CO 80202
     Telephone: (303) 572-9300
   8 Facsimile: (303) 572-7883

   9   Attorneys for Plaintiff
       KITU LIFE, INC
  10

  11
                                 UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13

  14
       KITU LIFE, INC., a Delaware                    Case No.
  15   corporation,
                                                      COMPLAINT TRADEMARK
  16                                 Plaintiff,       INFRINGEMENT, FALSE
                                                      DESIGNATION OF ORIGIN, AND
  17         v.                                       UNFAIR COMPETITION
  18   KIITO, INC., a Delaware corporation,           JURY DEMAND
  19                                Defendant.
  20

  21         Plaintiff Kitu Life, Inc. (“KITU”), for its Complaint against Defendant Kiito,
  22   Inc. (“Defendant” or “Kiito”), hereby alleges as follows:
  23                                   Nature of the Action
  24         1.     In this action, KITU seeks injunctive and monetary relief for acts of
  25   unfair competition under the laws of the United States, Title 15, United States
  26   Code, California Unfair Trade Practices, and trademark infringement and unfair
  27   competition under the common law of the State of California.
  28                                       The Parties
                                                  1
         COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                               ORIGIN, AND UNFAIR COMPETITION
                                         CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 2 of 12 Page ID #:2



   1          2.    KITU is a Delaware corporation with its principal place of business at
   2   1732 First Avenue, New York, NY 10128.
   3          3.    Upon information and belief, Defendant Kiito is a Delaware
   4   corporation with its principal place of business at 800 Wilshire Blvd, Suite 200,
   5   Los Angeles, CA 90017.
   6                                 Jurisdiction and Venue
   7          4.    This action arises under § 1125(a) of the Lanham Act, 15 U.S.C.
   8   § 1051 et seq., California Unfair Trade Practices, Cal. Bus. & Prof. Code § 17200
   9   et seq., and the common law of the State of California.
  10          5.    The Court has original jurisdiction over this action pursuant to 15
  11   U.S.C. § 1121 and supplemental jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338,
  12   and 1367.
  13          6.    The Court has personal jurisdiction over Defendant because
  14   Defendant reside in this judicial district and conduct their business of providing
  15   real estate brokerage services and property management services in this judicial
  16   district.
  17          7.    Venue is proper within this judicial district pursuant to 28 U.S.C.
  18   § 1391(b) and (c) because a substantial part of the events giving rise to the claims
  19   in the action occurred within this jurisdiction.
  20                                       Background
  21          8.    KITU is a fast growing consumer goods company headquartered in
  22   New York City, NY, which currently makes and markets:
  23                •   Super Coffee—RTD sugar free, organic coffee blended with
  24                    protein and MCT Oil (12oz HDPE bottle)
  25                •   Super Creamer—Lactose free, sugar free coffee creamer fortified
  26                    with protein and MCT Oil (25oz paper carton)
  27

  28
                                                  2
         COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                               ORIGIN, AND UNFAIR COMPETITION
                                         CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 3 of 12 Page ID #:3



   1                •   Super Espresso—sugar free, organic espresso blended with protein
   2                    and MCT Oil (6 oz can)
   3         9.     KITU has plans to introduce two new product lines in 2019, including
   4   CBD-infused products and plant-based protein shakes.
   5         10.    KITU offers a line of beverage products offered under the mark KITU
   6   which have been on the marketplace since as early as June, 2018 and are currently
   7   available in over 5,000 retail locations across the country from Bristol Farms and
   8   7-11 in Southern California to Walgreens and Whole Foods in New York City.
   9   KITU’s products are also available online, including at drinksupercoffee.com,
  10   Amazon, Peapod, and jet.com.
  11         11.    The KITU mark has been extensively used by KITU in connection
  12   with its beverage products. Representative examples of such uses are attached
  13   hereto as Exhibit A.
  14         12.    KITU promotes its KITU products throughout the United States,
  15   including online at its website, drinksupercoffee.com, on facebook.com, which
  16   page has over 19K followers, and at www.amazon.com.
  17         13.    The KITU Mark is inherently distinctive and serves to identify and
  18   indicate the source of KITU’s products to the consuming public.
  19         14.    In addition, as a result of KITU’s continuous use and promotion of the
  20   KITU Mark, the Mark has become distinctive to designate KITU and its products
  21   from those of others, and to distinguish the source or origin of KITU’s products.
  22   As a result of these efforts by KITU, the consuming public throughout the United
  23   States, including in California, widely recognizes and associates the KITU Mark
  24   with KITU.
  25         15.    As a result of KITU’s continuous use and promotion of the KITU
  26   mark, KITU has acquired valuable common law rights in the mark.
  27

  28
                                                 3
        COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                              ORIGIN, AND UNFAIR COMPETITION
                                        CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 4 of 12 Page ID #:4



   1         16.    In accordance with the provisions of federal law, KITU has applied to
   2   register the KITU Mark on the Principal Register of the United States Patent and
   3   Trademark Office. KITU is the owner of U.S. Application No. 87/908,804 for
   4   “KITU” for “Creamers for beverages; Cream; Half and half; Nut butters; Dried
   5   fruit; Plant-based snack foods in the nature of vegetable-, fruit, nut-, seed-, legume-
   6   , bean-based snack foods; Coffee whiteners consisting principally of dairy or non-
   7   dairy products; Nut-based bars; Seed-based bars; Fruit-based bars; Vegetable-
   8   based bars; Fruit-based snack foods; Vegetable-based snack foods; Nut-based
   9   snack foods; Seed-based Snack foods; Nut Milk; Dairy-based beverages; High-
  10   protein dairy-based beverages; High-protein dairy-based snack foods excluding ice
  11   cream, ice milk and frozen yogurt; High-protein plant-based beverages in the
  12   nature of vegetable-, fruit, nut-, seed-, legume-, bean-based beverages; High-
  13   protein plant-based snack foods in the nature of vegetable-, fruit, nut-, seed-,
  14   legume-, bean-based snack foods; Soy-based bars; Soy- based snack-foods; High-
  15   protein soy-based beverages in the nature of soy-milk based beverages and soy
  16   shakes” in International Class 29; “Candy; Coffee; Tea; Cereal-based bars; Cereal-
  17   based snack foods; Grain-based snack foods; Confectionary, namely, chocolate
  18   confections, candy, and frozen confections; Prepared Coffee; Coffee-based
  19   beverages; Ready to Drink Coffee; Prepared Tea; Tea-based beverages; Grain-
  20   based bars; Chocolate” in International Class 30; and “Energy drinks; Non-
  21   alcoholic drinks, namely, energy shots; Non-alcoholic carbonated drinks; Energy
  22   drinks enhanced with protein, MCT oil, or other nutrients; Soft drinks; Sports
  23   drinks; Protein enriched sports beverages” in International Class 32, which was
  24   filed on May 4, 2018, on the basis of intent to use the mark.
  25         17.    KITU has expended substantial monies in marketing, advertising, and
  26   promoting the KITU mark, and through such sales and advertising, has generated
  27   substantial goodwill and customer recognition in the KITU mark.
  28
                                                 4
         COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                               ORIGIN, AND UNFAIR COMPETITION
                                         CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 5 of 12 Page ID #:5



   1                                   Defendant’s Activities
   2          18.    After KITU began using its KITU mark in connection with its line of
   3   products, Defendant began offering its own line of beverage products under the
   4   highly similar mark KIITO.
   5          19.    KITU recently learned that Defendant has begun using the KIITO
   6   mark     in    connection       with     beverage      products   at   its   website
   7   (https://drinkkiito.com/collections/shop), which is accessible in the United
   8   States. Representative examples of such uses are attached hereto as Exhibit B.
   9          20.    Upon information and belief, Defendant is test marketing its KIITO
  10   drink in third-party stores in the Southern California area.
  11          21.    Upon information and belief, Defendant’s KIITO products will appear
  12   side-by-side with KITU’s line of KITU products in third-party stores.
  13          22.    Upon information and belief, Defendant will be attending and
  14   displaying its KIITO drink at the Expo West Conference in Anaheim, CA in early
  15   March, 2019, and Defendant will be located in booth H922, which will be in close
  16   proximity to KITU’s booth H603.
  17          23.    Upon information and belief, Defendant is the owner of U.S.
  18   Application No. 87/949,049 for “KIITO”, which claims “Protein supplement
  19   shakes; Weight management supplements; Dietary and nutritional supplements
  20   used for weight loss; Nutritional supplement shakes” in International Class 5, and
  21   which was filed on June 5, 2018, on the basis of intent to use the mark.
  22          24.    KITU has expressed its objection to Defendant’s use and registration of
  23   the KIITO mark because of the likelihood of consumer confusion arising from
  24   Defendant’s use.
  25          25.    Despite constructive and actual knowledge of KITU’s trademark
  26   rights, Defendant intends to continue to use the KIITO mark in connection with the
  27

  28
                                                   5
         COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                               ORIGIN, AND UNFAIR COMPETITION
                                         CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 6 of 12 Page ID #:6



   1   advertising and promotion of its products in competition with KITU and the KITU
   2   products.
   3         26.    Defendant is not affiliated with or sponsored by KITU and has not
   4   been authorized by KITU to use the KITU mark or any confusingly similar marks.
   5                                        COUNT I
   6                       Unfair Competition Under Federal Law
   7                                  (15 U.S.C. § 1125(a))
   8         27.    KITU repeats the allegations above as if fully set forth herein.
   9         28.    This is a claim for unfair competition under the Lanham Act, 15
  10   U.S.C. § 1125(a), arising from Defendant’s unlawful acts, including, without
  11   limitation, use of a false designation of origin which is likely to cause confusion,
  12   mistake, or deception as to origin, sponsorship, or approval of Defendant’s
  13   services, in violation of 15 U.S.C. § 1125(a).
  14         29.    Defendant’s conduct constitutes an attempt to trade on the goodwill
  15   that KITU has developed in the KITU Mark, all to the damage of KITU.
  16         30.    By its conduct, Defendant has caused KITU irreparable harm and
  17   injury and will continue to do so unless Defendant is restrained and enjoined by
  18   this Court from further violation of KITU’s rights.
  19         31.    KITU has no adequate remedy at law.
  20                                       COUNT II
  21        Unfair Competition under California Unfair Trade Practices Statute
  22                        (Cal. Bus. & Prof. Code § 17200 et seq.)
  23         32.    KITU repeats the allegations above as if fully set forth herein.
  24         33.    Defendant’s conduct constitutes misappropriation of valuable property
  25   rights of KITU and trading on the goodwill symbolized by the distinctive KITU
  26   Mark and the KITU distinguishing characteristics and is thereby likely to confuse
  27

  28
                                                 6
         COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                               ORIGIN, AND UNFAIR COMPETITION
                                         CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 7 of 12 Page ID #:7



   1   and deceive members of the purchasing public and others, and otherwise damage
   2   the public by engaging in false or unfair trade acts or business practices.
   3         34.    The activities of the Defendant as described in the forgoing
   4   paragraphs, and in each cause of action herein asserted, constitute unfair and/or
   5   deceptive trade practices that have occurred and are occurring in commerce and
   6   have proximately caused and are proximately causing injury to KITU, including
   7   but not limited to a loss of money or property within the meaning of the statute.
   8   Thus, these activities violate the California statutory prohibition of unfair trade
   9   practices, Cal. Bus. & Prof. Code § 17200 et seq.
  10         35.    By its conduct, Defendant has caused and, unless restrained and
  11   enjoined by this Court, will continue to cause irreparable harm, damage, and injury
  12   to KITU.
  13         36.    KITU has no adequate remedy at law.
  14                                       COUNT III
  15    California Common Law Trademark Infringement and Unfair Competition
  16         37.    KITU repeats the allegations above as if fully set forth herein.
  17         38.    This is a claim for trademark infringement and unfair competition
  18   under the common law of California, arising from Defendant’s use, and continued
  19   use, of the KIITO Mark in commerce which is likely to create consumer confusion
  20   in the marketplace; therefore, those activities constitute trademark infringement
  21   and unfair competition under the common law of California.
  22         39.    Defendant’s conduct constitutes an attempt to trade on the goodwill
  23   that KITU has developed in the KITU Mark, all to the damage of KITU.
  24         40.    By their conduct, Defendant has caused KITU irreparable harm and
  25   injury and will continue to do so unless Defendant is restrained and enjoined by
  26   this Court from further violation of KITU’s rights.
  27

  28
                                                 7
         COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                               ORIGIN, AND UNFAIR COMPETITION
                                         CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 8 of 12 Page ID #:8



   1         41.    KITU has been damaged by the conduct of Defendant as described
   2   herein and will continue to be so damaged in the absence of relief from this Court.
   3                                         COUNT IV
   4                    Refusal of Registration Under 15 U.S.C. 1119
   5         42.    KITU repeats the allegations above as if fully set forth herein.
   6         43.    This Court has the power under 15 U.S.C. § 1119 and 28 U.S.C.
   7   § 2201 to determine Defendant’s right to registration of the mark KIITO, which is
   8   the subject of U.S. Ser. No. 87/949,049.
   9         44.    Defendant’s U.S. Ser. No. 87/949,049 for the mark KIITO is in
  10   violation of KITU’s prior rights.
  11         45.    Defendant’s U.S. Ser. No. 87/949,049 was filed as an intent-to-used-
  12   based application after KITU filed U.S. Ser. No. 87/908,804 for the KITU Mark.
  13         46.    Defendant’s U.S. Ser. No. 87/949,049 is likely to cause confusion
  14   with and, thus, damage to, KITU’s superior rights, which will only continue unless
  15   enjoined by this Court.
  16         47.    Defendant’s U.S. Ser. No. 87/949,049 also damages KITU because it,
  17   upon registration, will confer upon Defendant statutory presumptions to which
  18   Defendant is not entitled in view of KITU’s superior rights and application U.S.
  19   Ser. No. 87/908,804.
  20         48.    KITU petitions this Court to issue an Order certified to the Director
  21   of the United States Patent and Trademark Office refusing registration of U.S.
  22   Ser. No. 87/949,049 pursuant to 15 U.S.C. § 1119 and 28 U.S.C. § 2201.
  23                                       Prayer for Relief
  24   WHEREFORE, KITU asks this Court to:
  25         A.     Grant temporary, preliminary and permanent injunctive relief enjoining
  26   Defendant and any principals, agents, servants, employees, successors, and assigns
  27   of Defendant and all those in privity, concert, or participation with Defendant from:
  28
                                                  8
         COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                               ORIGIN, AND UNFAIR COMPETITION
                                         CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 9 of 12 Page ID #:9



   1             i.   Imitating, copying, duplicating, or otherwise making any use of the
   2   KIITO mark, the KITU mark or any mark confusingly similar to the KITU mark;
   3            ii.   Manufacturing, producing, distributing, circulating, selling, or
   4   otherwise disposing of any printed material which bears any copy or colorable
   5   imitation of the KIITO mark or the KITU mark;
   6           iii.   Using any unauthorized copy or colorable imitation of the KIITO mark
   7   or the KITU mark in such fashion as is likely to relate or connect Defendant with
   8   KITU;
   9           iv.    Using any false designation of origin or false description which can or
  10   is likely to lead the trade or public, or individual members thereof, to believe
  11   mistakenly that any service advertised, promoted, offered, or sold by Defendant is
  12   sponsored, endorsed, connected with, approved, or authorized by KITU;
  13            v.    Causing likelihood of confusion or injury to KITU’s business
  14   reputation and to the distinctiveness of the KITU mark by unauthorized use of a
  15   confusingly similar mark;
  16           vi.    Engaging in any other activity constituting unfair competition or
  17   infringement of the KITU mark or KITU’s rights in, or to use, or to exploit the
  18   same; and
  19         vii.     Assisting, aiding or abetting another person or business entity in
  20   engaging or performing any of the activities enumerated in subparagraphs (i)
  21   through (vi) above.
  22         B.       Find that Defendant has infringed the KITU mark in violation of
  23   federal law and has damaged KITU’s goodwill by Defendant’s conduct.
  24         C.       Find that Defendant has unfairly competed with KITU by the acts
  25   complained of herein in violation of federal law.
  26         D.       Find that Defendant’s acts constitute deceptive trade practices in
  27   violation of Cal. Bus. & Prof. Code § 17200 et seq.
  28
                                                  9
         COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                               ORIGIN, AND UNFAIR COMPETITION
                                         CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 10 of 12 Page ID #:10



    1             E.        Find that Defendant has unfairly competed and infringed the KITU
    2   mark by the acts complained of herein in violation of the common law of California.
    3             F.        Grant an order requiring Defendant, and any principals, agents,
    4   servants, employees, successors, and assigns of and all those in privity or concert
    5   with Defendant who receive actual notice of said order, to deliver up or at KITU’s
    6   election certify the destruction or removal of, all labels, articles, promotional,
    7   advertising and any other printed materials of any kind bearing “KIITO,” the KITU
    8   mark, and any mark confusingly similar to the KITU mark.
    9             G.        Issue an Order certified to the Director of the United States Patent and
   10   Trademark Office refusing registration of U.S. Ser. No. 87/949,049 pursuant to 15
   11   U.S.C. § 1119 and 28 U.S.C. § 2201.
   12             H.        Award KITU judgment for damages against Defendant resulting from
   13   violation of Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)) for Federal
   14   Unfair Competition in an amount to be fixed by the Court, which in its discretion it
   15   finds just, including:
   16                  i.   All profits received by Defendant from sales and revenues of any kind
   17   as a result of the actions complained of herein;
   18              ii.      All damages sustained by KITU as a result of Defendant’s acts of
   19   infringement and unfair competition, and that such damages be trebled; and
   20             iii.      That, in light of the deliberate and willful actions of the Defendant,
   21   this action be designated an exceptional case, thereby entitling KITU to an award
   22   of all reasonable attorneys’ fees, costs, and disbursements incurred by KITU as a
   23   result of this action, pursuant to 15 U.S.C. § 1117, and that KITU be awarded such
   24   relief;
   25             I.        Award KITU judgment for damages as a result of Defendant’s unfair
   26   competition and deceptive trade practices and that those damages be trebled;
   27

   28
                                                        10
          COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                                ORIGIN, AND UNFAIR COMPETITION
                                          CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 11 of 12 Page ID #:11



    1         J.     Award KITU judgment for damages resulting from Defendant’s
    2   common law trademark infringement and common law unfair competition and that
    3   those damages be trebled;
    4         K.     Award KITU pre- and post-judgment interest on any monetary award
    5   made part of the judgment against Defendant;
    6         L.     Award KITU its costs and disbursements of this civil action,
    7   including, without limitation, reasonable attorneys’ fees; and
    8         M.     Grant to KITU such other and further relief as the Court may deem just,
    9   proper, and equitable under the circumstances.
   10
        Dated: March 4, 2019                   POLSINELLI LLP
   11

   12

   13                                     By: Todd M. Malylnn
                                              Attorneys for Plaintiff
   14                                         KITU LIFE, INC.
   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 11
          COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                                ORIGIN, AND UNFAIR COMPETITION
                                          CASE NO. TBD
Case 2:19-cv-01582-FMO-PLA Document 1 Filed 03/04/19 Page 12 of 12 Page ID #:12



    1                                    Jury Demand
    2         KITU demands a trial by jury on all issues so triable in accordance with
    3   Federal Rule of Civil Procedure 38(b).
    4

    5   Dated: March 4, 2019                 POLSINELLI LLP
    6

    7
                                        By: Todd M. Malylnn
    8                                       Attorneys for Plaintiff
                                            KITU LIFE, INC.
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 12
         COMPLAINT AND JURY DEMAND FOR: TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
                               ORIGIN, AND UNFAIR COMPETITION
                                         CASE NO. TBD
